COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Epicous Adventure Travel, LLC,                 §              No. 08-18-00057-CV

                       Appellant,                §                 Appeal from the

  v.                                             §               327th District Court

  Tateossian, Inc. d/b/a Social Fix Media,       §            of El Paso County, Texas
  Alternatively Social Fix Media, and Terry
  Tateossian,                                    §             (TC# 2017-DCV-1030)

                        Appellees.               §

                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until July 27, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Joseph Leo Lanza, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before July 27, 2018.


               IT IS SO ORDERED this 16th day of July, 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.